Citation Nr: 1707427	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits, in the amount of $2,655.03.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the Committee denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $2,655.03.  

The Board notes that a February 2014 letter from the Debt Management Center informed the Veteran that an overpayment in the amount of $4,122.55 had been created.  It is unclear as to whether and to what extent this amount includes the overpayment that is being considered by the Board in this decision.  Nevertheless, in a March 2014 letter the Veteran raised the issues of entitlement to a waiver of the recovery of the indebtedness referenced in the February 2014 letter, to include whether the debt is valid.  To the extent that any of this debt remains outstanding following the Board's decision, as set forth below, the Veteran's March 2014 waiver request has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  In May 2003, the Veteran's VA disability benefits were reduced, from August 23, 2002, due to incarceration for a felony in excess of 60 days; an overpayment of disability benefits was created due to this reduction, but a waiver of the recovery of this indebtedness was granted in August 2004.

3.  Although the Veteran was continuously incarcerated in federal prison during the entire period from June 2002 to December 2013, his VA disability benefits were erroneously increased at some point during this period.

4.  In March 2010, an overpayment in the amount of $2,655.03 was created for the period from April 14, 2008 to February 28, 2010 when the Veteran's disability benefits were again reduced due to his continued incarceration.

5.  The Veteran had no reason to be aware that his disability benefits were changed in error and VA is at fault because it increased his disability benefits without any notice that he had been released from prison; thus, the recovery of the debt by VA would be against equity and good conscience.


CONCLUSION OF LAW

The recovery of an overpayment of VA disability benefits in the amount of $2,655.03 would violate the principles of equity and good conscience; therefore, the recovery of this amount is waived.  38 U.S.C.A. §§ 5107(b), 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2014). 

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  
38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration:  (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  

The debt in this case was created by an overpayment of VA disability benefits while the Veteran was incarcerated.  Any person who is incarcerated in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified under 38 C.F.R. § 3.665 (d) beginning from the 61st day of incarceration.  38 C.F.R. § 3.665(a) (2016).  In January 2003, VA was notified that the Veteran was incarcerated in federal prison for conviction of a felony.  His commitment began in June 2002 and his scheduled release date was not until June 2018 (see January 2003 "Notice to Department of Veterans Affairs of Veteran or Beneficiary Incarcerated in Penal Institution" form (VA Form 21-4193)).  In May 2003, his VA disability benefits were reduced, from August 23, 2002, due to incarceration for a felony in excess of 60 days.  The Veteran was notified of this reduction and was informed to notify VA upon his release so that full benefits could be restored.  This reduction resulted in an overpayment of disability benefits, but a waiver of the recovery of this initial indebtedness was granted in August 2004.

During the period following the August 2004 waiver decision, the Veteran's VA disability benefits were erroneously increased.  It is unclear exactly when this increase occurred, but an internal VA communication indicates that the benefits were possibly increased in error at the time of a December 2003 cost of living adjustment.  This erroneous action occurred despite the fact that there was no evidence that the Veteran had ever been released from prison.  To the contrary, the claims file contains various communications sent to VA by the Veteran and his family throughout the years which indicate that he remained incarcerated.  For example, the Veteran's mother contacted VA by telephone in April 2008 and stated that the Veteran had been in prison for the previous 5 years.  Information received from one of prisons at which the Veteran was incarcerated and from the U.S. Department of Justice (D.O.J.) confirms that although the Veteran had been transferred to various federal facilities throughout the years, he was nonetheless continuously incarcerated beginning in June 2002 and that his release date was in December 2013 (see August 2012 "Report of General Information" form (VA Form 21-0820) and information received from D.O.J. in July 2013).

In March 2010, the Veteran was notified that his disability benefits were again being reduced due to the fact that he remained incarcerated.  The retroactive reduction resulted in an overpayment during the period from April 14, 2008 to February 28, 2010 in the amount of $2,655.03.

The Veteran reported on a March 2014 "Financial Status Report" form (VA Form 5655) that he was unemployed, that his total monthly income was $2,016 (which included VA and Social Security Administration benefits), and that his total monthly expenses were $1,707.  He only had $2,250 in savings and had $5,754 in debt.

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

In this case, the October 2010 Committee decision found the Veteran to be free from fraud, misrepresentation or bad faith.  However, the Board must render an independent determination in that regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A debtor's conduct is deemed to constitute "bad faith" if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A debtor exhibits "lack of good faith" where the debtor's conduct shows an absence of honest intention to abstain from taking unfair advantage of the government.  Any "misrepresentation of material fact" must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).

In this case, the Board finds no indication of any intent by the Veteran to deceive or take unfair advantage in the creation of the indebtedness. The Board accordingly concurs with the Committee and finds no legal bar to the requested waiver.

Thus, the question for the Board's consideration is whether recovery of the indebtedness would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

After the Veteran's benefits were initially reduced in May 2003, he did not explicitly report or otherwise infer to VA that he had been released from prison.  Although he was transferred to various federal facilities, he nonetheless remained continuously incarcerated and remained incarcerated at the time that his benefits were erroneously increased.  His communications to VA throughout the years reflected that he was incarcerated, the change in his benefits was beyond his control, and he had no reason to be aware that the change was erroneous.  In this regard, even VA was unaware that an erroneous change in the Veteran's benefits had occurred.  Hence, the Board finds that the Veteran was not at fault in the creation of the overpayment.  Rather, VA is at fault because the change in the Veteran's benefits was wholly within its control and there was no indication that the change was warranted.  Moreover, VA had been notified as early as January 2003 that the Veteran's scheduled release date was not until June 2018.

Although there is minimal information of record concerning the Veteran's financial status and there is no evidence that collection of the debt would deprive the Veteran of basic necessities, there is the possibility that it could create undue hardship.  The March 2014 VA Form 5655 reflects that his income consisted entirely of VA and Social Security Administration benefits, that he had minimal savings, and that he had over $5,000 in debt.

In regard to whether collection of the debt would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the Veteran, the Board notes that he received disability benefits in excess of what he was entitled to receive.  Thus, the recoupment of those benefits did not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefits.  A failure to recoup the benefits would cause unjust enrichment to the Veteran for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

Nevertheless, as discussed above, the Board has concluded that VA, and not the Veteran, was at fault for the overpayment of disability benefits due to its unwarranted increase of the Veteran's benefits despite his continued incarceration. Furthermore, the Veteran has minimal income and savings and his financial well being is dependent upon his VA benefits.  Based on the evidence of record and the circumstances surrounding the creation of the debt, the Board gives greater weight to these factors.  Accordingly, the Veteran's appeal must be granted.  





ORDER

Entitlement to a waiver of the recovery of an overpayment of VA disability benefits in the amount of $2,655.03 is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


